Citation Nr: 0604632	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for cirrhosis of the 
liver.

3.  Entitlement to a rating in excess of 20 percent for a low 
back disability.

4.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.

5.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967 and from October 1978 to March 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

In February 2006, the Board was notified that the veteran 
died in March 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


